Dismissed and Opinion Filed October 7, 2019




                                            Court of Appeals
                                                             S     In The


                                     Fifth District of Texas at Dallas
                                                        No. 05-18-01040-CV

               MICHAEL CARY SNOWDEN AND BRENDA ASCENCIO, Appellants
                                      V.
                             BRANDON QUACH, Appellee

                                  On Appeal from the County Court at Law No. 4
                                              Dallas County, Texas
                                      Trial Court Cause No. CC-18-00955-D

                                           MEMORANDUM OPINION
                                  Before Justices Pedersen, III, Reichek, and Carlyle
                                             Opinion by Justice Reichek
           Michael Cary Snowden and Brenda Ascencio appeal the county court’s judgment awarding

possession of certain residential property to appellee Brandon Quach. Appellants challenge the

trial court’s ruling in four issues, all of which are based on an alleged defect in the substitute

trustee’s deed. For reasons set out below, we dismiss the appeal.1

           Appellee filed a pro se petition to evict appellants in justice court, alleging he was the new

owner of the property and had given notice to vacate. The JP court awarded possession of the

property to appellee. Appellants timely appealed to the county court at law. At the trial, both sides

were represented by counsel. Appellee testified he purchased the property at a foreclosure sale



      1
        Generally, appellants complain that appellee never demonstrated “his true entitlement to claim of superior right of possession” because he
offered a substitute trustee’s deed that failed to show the trustee’s sale was conducted within the statutorily permissible time window and was
“insufficiently supported by a defective affidavit . . . .”
and then provided written notice to appellants to vacate he property. When appellants failed to

voluntarily vacate the property, he filed a forcible detainer complaint in the JP court. Admitted as

evidence were (1) the certified copy of the substitute trustee’s deed, (2) the deed of trust, and (3)

the notice to vacate. After hearing the evidence, the county court awarded possession of the

property to appellee. Appellants timely appealed.

       During the pendency of the appeal, appellee filed a motion to dismiss for want of

jurisdiction, asserting appellants lacked standing to prosecute the appeal and the appeal has been

rendered moot. In the motion, appellee asserted that (1) before he purchased the property,

appellants conveyed all their rights and interest in the property by General Warranty Deed to Dolo

Investment Group, LLC, a nonparty to this appeal and (2) appellants voluntarily vacated the

property several months earlier and the property remains vacant. Appellee noted that appellants

brought a separate title suit against appellee and others for, among other things, wrongful

foreclosure disputing appellee’s ownership in the property, and the trial court granted appellee’s

plea to the jurisdiction and dismissed all of appellants’ claims against appellee.

       The motion was supported by evidence, including appellee’s affidavit. In his affidavit,

appellee asserted that he learned during the underlying proceedings that appellants had executed a

general warranty deed transferring all rights and interests in the property at issue to Dolo. When

appellee visited the property, neighbors informed him that appellants had moved out. On multiple

occasions when appellee visited the property, the house appeared vacant and remained so until the

making of the affidavit. A sign on the property said the house was available for rent and additional

signs indicated the property was under Dolo’s management.

       Attached to appellee’s affidavit were (1) an email exchange between appellee and Dolo;

(2) photographs of the house showing a “For Rent by Owner” sign in the front yard and a warning

on the front door stating the house was under the management of Dolo; (3) photographs of the

                                                –2–
interior of the home in July 2018 and January 2019 that show it appears to be vacant; (4) the

General Warranty Deed, dated November 22, 2017 and recorded on December 12, 2017, from

appellants conveying the property to Dolo; (5) a Durable Power of Attorney, dated November 22,

2107 and recorded December 12, 2017, by which appellants appointed Dolo; (6) appellants’

original petition against appellee and the foreclosing lender in Cause No. CC-18-03014-D, alleging

among other things, wrongful foreclosure and wrongful eviction; and (7) the trial court’s July 18,

2018 order granting appellant’s plea to the jurisdiction and dismissing appellants’ claims against

appellee in Cause No. CC-18-03015-D.

       Appellants filed a response to the motion to dismiss but did not support their response with

any evidence.    In their response, they asserted it was not their intent that the “superficial

conveyance [of the property to Dolo] be an irreversible transfer” of the property. Rather, they

contend the deed and durable power of attorney indicate that the documents were a mere attempt

to “document dealings in such a way” as to restructure financing on the property, repair and

remodel the property, and “enhance its usability” for them to move back in after repairs were made.

Further, they asserted they moved out to “facilitate repairs and remodeling” but were unable to

move back in because the City of Seagoville would not turn on the water; however, appellants did

not address the evidence showing that Dolo was attempting to lease the premises. Finally,

appellants assert that appellee knew of their intent to fight for their property.

       It is well settled that issues of title are not adjudicated in a forcible detainer suit and the

only issue to be decided is the right to immediate possession of the property. Marshall v. Housing

Auth. of the City of San Antonio, 198 S.W.3d 782, 785 (Tex. 2006); Rice v. Pinney, 51 S.W.3d
705, 709 (Tex. App.—Dallas 2001, no pet.). If a defendant in a forcible detainer action is no

longer in possession of the premises, then an appeal from the forcible detainer judgment is moot




                                                 –3–
unless the defendant asserts “a potentially meritorious claim of right to current, actual possession

of the [premises].” Marshall, 198 S.W.3d at 787.

       Here, the record shows (1) appellants conveyed the property to Dolo, irrespective of their

unsupported assertion that the conveyance was “superficial,” (2) appellants have not occupied the

property in months, (3) Dolo was seeking to lease the property to another party, and (4) appellants’

suit against appellee has been dismissed for lack of jurisdiction. Moreover, we note the substance

of appellants’ arguments in their brief is that the underlying substitute trustee’s deed and the

foreclosure, through which appellee obtained title to the property, were wrongful and invalid. But

these challenges, even if meritorious, cannot be resolved in a forcible-detainer action and cannot

form the basis of a “potentially meritorious claim of right to current, actual possession.”     See

Schlichting v. Lehman Bros. Bank FSB, 346 S.W.3d 196, 199 (Tex. App.—Dallas 2011, pet.

dism’d) (“Any defects in the foreclosure process or with the purchaser’s title to the property may

not be considered in a forcible detainer action.”); Wilhelm v. Federal Nat’l Mortg. Ass’n, 349
S.W.3d 766, 768–69 (Tex. App.—Houston [14th Dist. 2011, no pet.) (concluding that pending suit

for wrongful foreclosure did not provide “potential basis for claim” that appellant was “entitled to

current, actual possession”); Resendez v. FV REO I, LLC, No. 03-13-00201-CV, 2014 WL 411720,

at *2 (Tex. App.—Austin Jan. 31, 2014, no pet.) (mem. op.) (concluding that claim of wrongful

foreclosure could not be resolved in forcible-detainer action and could not provide basis for

“potentially meritorious claim of right to current, actual possession” because claim was

independent of issue of right to immediate possession).

       We conclude appellants have not shown a “potentially meritorious claim of right to current,

actual possession” of the premises. Because appellants are no longer in possession of the property

and have not asserted a potentially meritorious claim of right to current, actual possession, their

appeal is moot.

                                                –4–
      We grant appellee’s motion and dismiss the appeal as moot.




                                              /Amanda L. Reichek/
                                              AMANDA L. REICHEK
                                              JUSTICE


181040F.P05




                                            –5–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 MICHAEL CARY SNOWDEN AND                          On Appeal from the County Court at Law
 BRENDA ASCENCIO, Appellants                       No. 4, Dallas County, Texas
                                                   Trial Court Cause No. CC-18-00955-D.
 No. 05-18-01040-CV        V.                      Opinion delivered by Justice Reichek;
                                                   Justices Pedersen, III and Carlyle
 BRANDON QUACH, Appellee                           participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee BRANDON QUACH recover his costs of this appeal from
appellants MICHAEL CARY SNOWDEN AND BRENDA ASCENCIO.


Judgment entered October 7, 2019.




                                             –6–